DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species SEQ ID NO: 1 and 2, in the reply filed on July 11, 2022 is acknowledged.

Claims Summary
	Claim 1 and its various dependent embodiments are directed to a recombinant adenovirus comprising a polynucleotide encoding at least one polypeptide comprising SEQ ID NO: 1, or a functional derivative thereof.  SEQ ID NO: 1 is 578 amino acids, representing the sequence of chimp adenovirus 155 (ChAd155) fiber.  (According to the specification, paragraph [0240], the functional derivative has an amino acid sequence which is at least 80% identical over its entire length to SEQ ID NO: 1, or, the functional derivative has no more than 130 additions, deletions, and/or substitutions compared to SEQ ID NO: 1.)  The adenovirus further comprises at least one nucleic acid sequence encoding a CHIKV antigen, wherein the nucleic acid sequence is operatively linked to one or more sequences which direct expression of the antigen in a host cell.  The polynucleotide comprising SEQ ID NO: 2, which is 1,734 nucleotides, representing the sequence encoding ChAd155 fiber (claim 10).  The polynucleotide comprises at one of the additional features in claim 11, such as, an adenovirus 5’-ITR.  There are one or more sequences that direct expression of the CHIKV antigen in a host cell selected from transcription initiation, transcription termination, promoter and enhancer sequences (claim 31).  Also claimed is a composition comprising the recombinant adenovirus and a pharmaceutically acceptable excipient (claim 16).  Claim 42 is directed to a method of inducing an immune response in a subject comprising administering the adenovirus.  Claim 55 is directed to a method of prophylaxis, treatment, or amelioration of a disease caused by a CHIKV infection, comprising administering the adenovirus.
The nucleic acid encoding the CHIKV antigen comprises a polynucleotide encoding a polypeptide that is at least 90% identical to amino acids 1-261, amino acids 262-325, amino acids 749-809, amino acids 810-1248, or the entire length of SEQ ID NO: 23 (claim 17).  SEQ ID NO: 23 represents a CHIKV structural protein from strain #37997.  The nucleic acid sequence encoding the CHIKV antigen comprises a polynucleotide at least 90% identical to SEQ ID NO: 21 or 22 (claim 23).  SEQ ID NO: 21 represents the nucleotide sequence for CHIKV structural polypeptide, strain #37997, wildtype.  SEQ ID NO: 22 represents a codon-optimized nucleotide sequence for CHIKV structural polypeptide, strain #37997.  The polynucleotide is at least 90% identical over its entire length to SEQ ID NO: 25 (claim 54).  SEQ ID NO: 25 represents the nucleotide sequence of expression vector pChAd155 ΔE1, ΔE4_Ad5ORF6 hCMV-CHIKV (see Figure 3 of the specification).  The CHIKV antigen is derived from a genotype selected from West African, Asian, and East/Central/South African (ECSA) (claim 28).
The adenovirus is replication-incompetent (claim 24).  The polynucleotide comprises a mutation or deletion which renders non-functional at least one gene of the adenoviral genomic region selected from E1A, E1B, E2A, E2B, E3 and E4 (claim 25).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 16, 17, 23-25, 28, 31, 42, 54 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and dependent claims 11, 16, 17, 23-25, 28, 31, 42, 54 and 55, the term “functional derivative” renders the claims indefinite.  According to the specification, paragraph [0240], the functional derivative has an amino acid sequence which is at least 80% identical over its entire length to SEQ ID NO: 1, or, the functional derivative has no more than 130 additions, deletions, and/or substitutions compared to SEQ ID NO: 1.  However, there is no definition of the function that is encompassed by “functional derivative”.  While variants of SEQ ID NO: 1 can be made, the determination as to whether those variants meet the limitation of “functional derivative” cannot be determined.  The metes and bounds of the claims have not been clearly set forth.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Please note that it occurs in parts (a), (m) and (n).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of prophylaxis of a disease caused by a CHIKV infection, does not reasonably provide enablement for a method of treatment or amelioration of existing disease caused by a CHIKV infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of the claim encompasses the treatment or amelioration of a disease caused by a CHIKV infection in any subject.  The nature of the invention is the induction of an immune response with an adenovirus expressing a CHIKV antigen that will be effective to improve the condition of an existing disease.  The specification does not provide any guidance or working examples for treatment of existing disease.  Current treatments for CHIKV disease are directed to pain management and supportive therapy, with development in antivirals ongoing (see Heise, M. (eds) Chikungunya Virus. Current Topics in Microbiology and Immunology, copyright 2019, vol 435. Springer, Champ, page vii, first full paragraph, and page 126, last paragraph of the Haese chapter).  
	In view of the breadth of the claims, the nature of the invention, the limited guidance and working examples (directed to prophylaxis), the state of the art, and the low level of predictability concerning the adenoviral vector construct to treat existing disease due to a lack of data showing such, it would require undue experimentation to use the invention as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, 16, 24, 25, 31, 42 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Vaccine, 2011, 29:2803-2809, “Wang”, of record in the IDS filed 1/16/2020) in view of Colloca et al. (US Patent 8,216,834 B2, “Colloca”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Wang discloses a non-replicating adenovirus 5 vector encoding the structural polyprotein cassette of CHIKV (see abstract) (claim 24, addressing the limitation “replication-incompetent”).  The non-replicating adenovirus vector contains an adenovirus type 5 ITR, deletions in E1, E3 and most of the E4 regions, except orf6, a CMV promoter operatively linked to the CHIKV coding sequence, among other components, to be expressed in host cells (see page 2804, sections 2.1 and 2.3, and Figure 1) (claims 11, 25 and 31).  The adenovirus vectors are in a composition with PBS (a pharmaceutically acceptable excipient), and induce immune responses that protect against disease (see page 2804, right column, section 2.3, and page 2806, sections 3.3 and 3.4) (claims 16, 42 and 55).
Wang’s adenovirus is from type 5, which differs from the instant claims requiring an adenoviral fiber from chimpanzee adenovirus 155 (ChAd155).  It would have been obvious to have substituted a ChAd for the human adenovirus vector of Wang.  Colloca discloses chimpanzee adenovirus vectors as a vaccines to deliver and express transgenes from immunogens (see abstract).  One of the vectors disclosed by Colloca is ChAd31, whose amino acid sequence and corresponding nucleotide sequence are exact matches for Applicant’s SEQ ID NO: 1 and 2, respectively (see Colloca’s SEQ ID NO: 69 and 68) (claims 1 and 10).  One would have been motivated to change Wang’s vector to a chimp adenovirus vector, with a reasonable expectation of success, in view of Colloca’s teaching that chimpanzee adenovirus vectors avoid issues particular to human adenoviral vectors (such as human types 2 and 5), such as preexisting humoral and cellular immunity in humans, and the presence of replication competent adenovirus during production of the viral vectors (see col. 2, lines 8-45).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Vaccine, 2011, 29:2803-2809, “Wang”, of record in the IDS filed 1/16/2020) in view of Colloca et al. (US Patent 8,216,834 B2, “Colloca”), as applied to claim 1 above, and further in view of Nabel et al. (US Patent 10,369,208 B2, “Nabel”).  Claims 17 and 23 are directed to embodiments wherein the nucleic acid coding sequence for the CHIKV antigen comprises a polynucleotide encoding a polypeptide at least 90% identical to portions of SEQ ID NO: 23, and wherein the polynucleotide is at least 90% identical to SEQ ID NO: 21.
The teachings of Wang and Colloca are outlined above.  Wang’s CHIKV sequence does not match SEQ ID NO: 21 or 23.  However, it would have been obvious to have used any CHIKV sequence as a substitute for Wang’s CHIKV sequence, with a reasonable expectation of success.  Nabel discloses a polynucleotide sequence and corresponding amino acid sequence of strain 37997, a West African strain, that are exact matches for Applicant’s SEQ ID NO: 21 and 23 (see Nabel’s SEQ ID NO: 1 and 25), and indicates that the sequences are for use as candidate vaccines (see col. 16, lines 13-16) (claims 17, 23 and 28).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 16, 24, 25, 31, 42 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,254,710, in view of Wang et al. (Vaccine, 2011, 29:2803-2809, “Wang”, of record in the IDS filed 1/16/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
The patented claims are directed to an isolated recombinant adenoviral polynucleotide that is replication-incompetent when infected into a host cell, comprising SEQ ID NO: 1 and an antigenic protein that is not isolated from or present in a naturally occurring adenovirus.  The patented claims’ SEQ ID NO: 1 is identical to Applicant’s SEQ ID NO: 1.  
The instant claims are directed to adenoviral vectors comprising SEQ ID NO: 1 and a CHIKV antigen.  One difference between the two claim sets is the patented claims are directed to a polynucleotide encoding an adenovirus fiber polypeptide and a heterologous antigen, while the instant claims are directed to adenovirus vector comprising that polynucleotide.  It would have been obvious to have claimed an adenoviral vector comprising the patented polynucleotide construct with a reasonable expectation of success.  One would have been motivated to use a vector for purposes of delivery, as in Wang.  Wang discloses a non-replicating adenovirus 5 vector encoding the structural polyprotein cassette of CHIKV (see abstract).  The non-replicating adenovirus vector contains an adenovirus type 5 ITR, deletions in E1, E3 and most of the E4 regions, except orf6, a CMV promoter operatively linked to the CHIKV coding sequence, among other components, to be expressed in host cells (see page 2804, sections 2.1 and 2.3, and Figure 1).  The adenovirus vectors are in a composition with PBS (a pharmaceutically acceptable excipient), and induce immune responses that protect against disease (see page 2804, right column, section 2.3, and page 2806, sections 3.3 and 3.4).

Claims 17, 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,254,710, in view of Wang et al. (Vaccine, 2011, 29:2803-2809, “Wang”, of record in the IDS filed 1/16/2020) as applied to claim 1 above, and further in view of Nabel et al. (US Patent 10,369,208 B2, “Nabel”).  Claims 17, 23 and 28 are directed to embodiments wherein the CHIKV comprises SEQ ID NO: 23, is encoded by SEQ ID NO: 21, and is derived from a West African genotype.
The patented claims do not disclose SEQ ID NO: 21, 23 or a CHIKV antigen derived from a West African genotype.  It would have been obvious to have claimed any CHIKV sequence as a substitute for Wang’s CHIKV sequence with a reasonable expectation of success, such as Nabel’s polynucleotide sequence and corresponding amino acid sequence of strain 37997, a West African strain, that are exact matches for Applicant’s SEQ ID NO: 21 and 23 (see Nabel’s SEQ ID NO: 1 and 25).  Nabel indicates that the sequences are for use as candidate vaccines (see col. 16, lines 13-16).

Claims 1, 10, 16, 24, 25, 31, 42 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-72 and 74-89 of copending Application No. 17/565,796 (reference application) in view of in view of Wang et al. (Vaccine, 2011, 29:2803-2809, “Wang”, of record in the IDS filed 1/16/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims are directed to a recombinant adenoviral polynucleotide, vector, adenovirus and method of inducing an immune response, wherein the polynucleotide comprises SEQ ID NO: 1 and a heterologous protein.  SEQ ID NO: 1 is identical to Applicant’s SEQ ID NO: 1.  
The instant claims are directed to adenoviral vectors comprising SEQ ID NO: 1 and a CHIKV antigen.  One difference between the two claim sets is that the copending claims are directed to a polynucleotide encoding an adenovirus fiber polypeptide and a heterologous antigen, while the instant claims are directed to adenovirus vector comprising that polynucleotide.  
It would have been obvious to have claimed an adenoviral vector comprising the patented polynucleotide construct with a reasonable expectation of success.  One would have been motivated to use a vector for purposes of delivery, as in Wang.  Wang discloses a non-replicating adenovirus 5 vector encoding the structural polyprotein cassette of CHIKV (see abstract).  The non-replicating adenovirus vector contains an adenovirus type 5 ITR, deletions in E1, E3 and most of the E4 regions, except orf6, a CMV promoter operatively linked to the CHIKV coding sequence, among other components, to be expressed in host cells (see page 2804, sections 2.1 and 2.3, and Figure 1).  The adenovirus vectors are in a composition with PBS (a pharmaceutically acceptable excipient), and induce immune responses that protect against disease (see page 2804, right column, section 2.3, and page 2806, sections 3.3 and 3.4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17, 23 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-72 and 74-89 of copending Application No. 17/565,796 (reference application), in view of Wang et al. (Vaccine, 2011, 29:2803-2809, “Wang”, of record in the IDS filed 1/16/2020) as applied to claim 1 above, and further in view of Nabel et al. (US Patent 10,369,208 B2, “Nabel”).  Claims 17, 23 and 28 are directed to embodiments wherein the CHIKV comprises SEQ ID NO: 23, is encoded by SEQ ID NO: 21, and is derived from a West African genotype.
The copending claims do not disclose SEQ ID NO: 21, 23 or a CHIKV derived from a West African genotype.  It would have been obvious to have claimed any CHIKV sequence as a substitute for Wang’s CHIKV sequence with a reasonable expectation of success, such as Nabel’s polynucleotide sequence and corresponding amino acid sequence of strain 37997, a West African strain, that are exact matches for Applicant’s SEQ ID NO: 21 and 23 (see Nabel’s SEQ ID NO: 1 and 25).  Nabel indicates that the sequences are for use as candidate vaccines (see col. 16, lines 13-16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
SEQ ID NO: 22 and 25 are free of the prior art of record, as are sequences having at least 90% identity to them.  Claim 54 is objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648